Citation Nr: 0640297	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  99-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  

(The issue of the veteran's entitlement to service connection 
for a left ankle disorder is addressed in a separate 
document.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988, in addition to periods of active duty for training and 
inactive duty training.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the readjudication of the veteran's 
claim for Chapter 31 benefits in light of the Board's grant 
of service connection for a low back disorder through its 
October 2005 decision and its request for further development 
and adjudicatory action regarding the appellate issues of the 
veteran's entitlement to service connection for left shoulder 
and left ankle disorders.  

While the case remained in remand status, the AMC by its 
rating decision of November 2005 found, in pertinent part, 
that the veteran was entitled to service connection for an 
impingement syndrome of his left shoulder.  By its 
supplemental statement of the case prepared in November 2005 
and mailed to the veteran in February 2006, the AMC confirmed 
and continued the prior denial of the veteran's entitlement 
to service connection for a left ankle disorder.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Through a separate document of the same date in December 
2006, the Board has remanded to the AMC/RO the issue of the 
veteran's entitlement to service connection for a left ankle 
disorder, so that additional procedural and evidentiary 
development could be undertaken as to that matter.  Such 
action necessitates that the veteran's claim for vocational 
rehabilitation training under Chapter 31 also be returned to 
the AMC or RO for readjudication once the actions requested 
by the Board as to the veteran's pending claim for service 
connection for a left ankle disorder have been completed.  

Notice is taken that, despite the Board's October 2005 
request for further adjudication of the Chapter 31 claim at a 
point in time subsequent to the AMC/RO's completion of the 
remand directives, no such adjudicatory action appears to 
have been undertaken either by the AMC or the RO.  By its 
deferred rating action in November 2005, the AMC indicated it 
was declining jurisdiction of the Chapter 31 matter and 
requesting its referral to the Vocational Rehabilitation and 
Education staff at the RO; that notwithstanding, it is 
evident that the AMC in June 2006 recertified the veteran's 
appeal to the Board for consideration of both the service 
connection and the Chapter 31 claims.  

In view of the foregoing, further action by the AMC/RO is 
deemed necessary, and to that end, this matter is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for a VA program of vocational 
rehabilitation training under Chapter 31.  
The veteran must be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  The veteran must also 
be advised that, if requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.  

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  Once the AMC or RO completes its 
action with respect to the separately 
remanded issue regarding the veteran's 
entitlement to service connection for a 
left ankle disorder, the veteran must 
then be afforded further vocational 
rehabilitation counseling in order to 
determine his entitlement to participate 
in a VA program of vocational 
rehabilitation training.  The records of 
such counseling must then be made a part 
of his vocational rehabilitation file or 
claims folder.  

3.  Thereafter, the veteran's claim for 
Chapter 31 benefits must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



______________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




